Citation Nr: 1602099	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  07-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for numbness of the bilateral lower extremities.

2.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right upper extremity.

3.  Entitlement to service connection for residuals of a fracture to the fifth metatarsal joint of the left foot.

4.  Entitlement to an annual clothing allowance.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  A May 2006 rating decision denied service connection for CTS of the right upper extremity and numbness of the bilateral lower extremities.  A January 2007 rating decision denied service connection for residuals of a fracture of the left fifth metatarsal.  The evidence suggests that a September 2015 decision denied the Veteran's claim of entitlement to a clothing allowance.

This appeal was previously before the Board in March 2011, when it remanded the Veteran's claims (with the exception of the claim of entitlement to a clothing allowance) in order to further develop the medical record.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In March 2011, the Board also remanded the issues of entitlement to service connection for sleep apnea and tinea corporis.  An August 2012 rating decision granted service connection for tinea corporis, and a July 2015 rating decision granted service connection for sleep apnea.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the rating assigned for the disability or the effective date of service connection.  The grant of service connection extinguished these issues before the Board.  Therefore, the claims for service connection for sleep apnea and tinea corporis are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
 
The issue of entitlement to a permanent and total disability evaluation was raised by the record in December 2015, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a clothing allowance is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A chronic neurologic disability has not been diagnosed with regard to the Veteran's lower extremities.

2.  The weight of the competent and credible evidence is against a finding that the Veteran has CTS in her right upper extremity as a result of her active duty service.

3.  The weight of the competent and credible evidence is against a finding that the Veteran has residuals of a fracture to the fifth metatarsal joint of the left foot as a result of her active duty service or that were caused or aggravated by her service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  Service connection for numbness of the bilateral lower extremities is denied.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for carpal tunnel syndrome of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

3.  Criteria for service connection for residuals of a fracture to the fifth metatarsal have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, VA treatment records have been obtained, to the extent identified and available.

The Veteran received examinations addressing her CTS in March 2006, April 2012, and July 2015.  The Veteran received examinations addressing her residuals of a fracture to the left foot in April 2015.  The Veteran's contentions regarding numbness in her lower extremities has also been investigated by VA examination on several occasions.  In each case, the examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded her current complaints, conducted appropriate evaluations, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection Generally

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a) (2015); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998). 

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Service Connection for Numbness of the Bilateral Lower Extremities

The Veteran is seeking service connection for numbness in her lower extremities bilaterally.  

Service treatment records show that the Veteran reported having upper and lower back pain with accompanying numbness in the left upper extremity and right foot in November 2003.  The left upper extremity numbness had reportedly progressed to the left lower extremity.  However, x-rays of the cervical spine were normal and range of motion of the cervical spine was normal with the exception that extension was to neutral only.  There was tenderness to palpation at the L5posterior superior iliac spine region.  The right lower extremity was shown to be longer than the left.  The assessment was cervical radiculopathy and lower back pain.  On follow-up in December 2003, the Veteran reported that her upper back pain felt better.  In August 2004, the Veteran suffered a low back strain when lifting a heavy weight.  In October 2004, she reported back pain when she fell because she could not feel her legs.  She reported experiencing low back pain with some numbness radiating to her legs.  However, neurological and muscular examinations were normal.  The Veteran demonstrated normal strength and sensitivity in the lower extremities.  The lumbar spine exhibited mild tenderness to palpation, but the Veteran had a normal gait.  X-rays and MRI examination of the back were noted to be negative.  The assessment was low back pain with questionable neurological symptoms.  

Post-service records reflect that on March 2006 VA general examination, the Veteran again reported experiencing numbness in both the upper and lower extremities that mostly occurred in the morning.  She reported experiencing numbness in both lower extremities at the knees and toes.  Physical examination showed normal muscle tone and strength.  Sensory examination showed some diminished sensation to light touch in both lower extremities.  She had positive straight leg raising on the right.  The impression was numbness of the lower extremities, etiology unknown.  However, on March 2006 orthopedic examination, though the Veteran complained of radiating pain to the thigh and knee areas related to her lumbar spine strain, neurological examination showed no sensory, motor, or reflex abnormalities and no neurological diagnosis was provided.  X-ray examination of the lumbosacral spine was noted to be normal.  VA treatment records reflect that an April 2006 nerve conduction test was normal.  EMG testing showed a normal left lower extremity, though the right lower extremity was not tested due to discomfort.  

In March 2011, the Board remanded the claim for additional medical testing, noting that the Veteran reported injuring her low back due to reported weakness in her legs, and observing the complaints of radiating pain in the lower extremities, with at least one post-service record showing findings of diminished sensory examination of the lower extremities with unknown etiology. 

A peripheral nerves examination was provided in February 2012, but it was noted that despite the Veteran's subjective symptomatology, the neurologic evaluation was normal and did not reveal any objective evidence to allow a diagnosis of a peripheral nerves pathologic condition.

A VA examination was provided in July 2012 at which it was noted that there had been suspicion of radiculopathy in the treatment records, but no actual diagnosis rendered and no showing of lumbar pathology that would suggest a neurologic component.

As described, a review of the evidence of record does not show that any chronic neurologic disability has ever been diagnosed to account for the Veteran's  complaints.

Another examination was provided in July 2015, but again the examiner concluded that it was less likely than not that the Veteran had a neurologic disability as a result of her service connected back disability.  The examiner explained that a spinal MRI in 2006 was normal, and an EMG in 2006 was totally normal.  Additionally, a physical examination of her lower legs was normal, and the examiner noted that no definitive diagnosis had ever been made.  The examiner noted the Veteran's complaint of paresthesias down her legs when she sat too long, but explained that this was common occurrence and did not represent any pathology.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the Veteran's complaints of lower leg numbness.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

The 2012 opinion suggested that the Veteran's reported symptomatology was the result of a strain, but provided no information or explanation as to what was strained or why a strain would manifest as the Veteran's reported symptomatology.  Conversely, the Veteran has undergone numerous other examinations which have found simply no pathology upon which to support a diagnosis of a chronic disability of the lower extremities.  These opinions have been based on repeated clinical testing and are therefore found to be highly probative.

As a lay person, the Veteran is competent to report what comes to her through her senses, but she lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a neurologic disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, while the Veteran may certainly report experiencing numbness in her legs, she is not medically qualified to determine that such symptomatology represents a chronic neurologic disability.

Here, the weight of the evidence simply does not show a chronic neurologic disability in either lower extremity.  As such, the criteria for service connection have not been met, and the Veteran's claim is denied.
 
Service Connection for CTS of the Right Upper Extremity

The Veteran contends that she has CTS of the right upper extremity as a result of her active duty service.  

The Veteran's service treatment records indicate that the Veteran complained of pain in her bilateral wrists in March 2005.  The Veteran's service treatment records are otherwise silent for complaints, treatment, or diagnosis of CTS in her right upper extremity.  While the Veteran has alleged, for example in February 2007, that her right hand was placed in a cast in service as a result of her complaints of numbness, the Veteran's service treatment records show no complaints or treatment for such condition.  

Following service, the weight of the evidence does not support a finding that the Veteran has been diagnosed with CTS of the right upper extremity at any time since she filed her claim in November 2005 upon her separation from service.  

With that said, the Board acknowledges that the Veteran's VA treatment records show evidence of complaints of pain and numbness in the right upper extremity.  In January 2006, the Veteran complained of pain and numbness in her arms.  In a March 2006 examination, the examiner noted the Veteran's complaint of numbness in the upper extremities.  In April 2006, however, the Veteran had no numbness in her extremities.  In May 2006, the Veteran complained of a pins and needles sensation radiating from her shoulders to her arms.  In September 2006, the Veteran complained of tingling from the bilateral elbows to her hands.  In April 2012, the Veteran reported experiencing numbness in her upper limbs, but the examiner noted that sensory, strength, and reflex testing were all normal, and therefore concluded that the Veteran did not have a peripheral nerve condition of the right upper extremity.  In August 2014, a clinician noted that the Veteran showed diminished pinprick sensation in the 4th and fifth fingers.  In July 2015, an examiner noted that the Veteran's complaints of pain in the dorsum of the right wrist and into the 4th and fifth fingers was "totally inconsistent" with a finding of CTS.  The examiner observed that the Veteran's medical "problem list" did not list right sided CTS, nor did the medical evidence show a diagnosis of CTS.  

Upon review of this evidence, while the evidence shows that the Veteran has complained of symptoms such as numbness and pain in the right upper extremity, the weight of the medical evidence of record, including the findings of examiners in April 2012 and July 2015, fails to attribute such symptoms to CTS, nor does the medical evidence of record otherwise diagnose the Veteran with CTS of the right upper extremity.  

The Board has no reason to doubt that the Veteran currently experiences symptoms such and pain and numbness of the right upper extremity.  The Veteran is competent to testify as to such.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that she currently experiences rise to the level of a "disability" for VA purposes or are otherwise attributable to a specific diagnosis such as CTS.  Thus, while the Veteran may experience certain symptoms, her statements are not sufficient to establish the presence of CTS of the right upper extremity at this time.  

Moreover, the evidence has not shown that the Veteran's reported symptomatology in her right upper extremity has been found to support a chronic disability.  While the Veteran may experience some symptoms in her right arm, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability. 

The evidence of record simply has not concluded that the Veteran has a chronic neurologic disability involving her right upper extremity.

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for CTS of the right upper extremity.  As the preponderance of the evidence is against the claim, the claim is denied.  

Service Connection for Residuals of a Fracture of the Left Foot

The Veteran contends that she suffers from residuals of a fracture to her left foot either directly as a result of her active duty service or secondary to her service-connected left knee disability.

With regard to the Veteran's claim for service connection for fracture of the fifth metatarsal of the left foot, the Veteran contends that when she injured her foot in July 2006, it was because her service-connected left knee had given way, causing her to fall from a scooter.  VA treatment records reflect that at the time, the Veteran reported that she had been involved in a scooter accident at which time her left foot had twisted.  X-ray examination revealed an incomplete fracture at the base of the 5th metatarsal joint.  She was fitted for a cam boot.  On follow-up five days later, the fracture was found to be stable.  In August 2006, she was beginning to walk with crutches and she was doing better.  She had no other complaints.  In September 2006, the Veteran reported that she still had some pain at the left lateral foot but that it had improved since the initial injury.  The record reflects that the Veteran was granted service connection for a left knee strain.  The Veteran was diagnosed as five weeks status post avulsion fracture, and she was noted to be stable.  A September 2006 x-ray examination showed that the Veteran had a "very subtle" fracture of lateral border of the fifth metatarsal.

In that regard, March 2006 VA examination revealed that the Veteran reported occasional locking and giving out of the left knee.  Physical examination revealed stable and intact ligaments.  There was slight tenderness over the medial border of the patella of the left knee.  The diagnosis was bilateral chronic knee strain.  

Later in September 2006, the Veteran filed her claim for service connection for a left foot disability.  In October 2006, the Veteran complained of a "little pain in her foot at times," and she requested a note to return to work.  

In April 2012, a private physician stated in a Disability Benefit Questionnaire that the Veteran had a moderate injury of the left foot.  In an undated additional statement, the physician stated that the Veteran had a "sensation of nuisance . . . after finger-pressure of metatarsal articulations and fifth metatarsal bone."  The physician additionally stated that the Veteran had symptoms such as pain, stiffness, weakness after prolonged standing, and instability.

A December 2012 x-ray examination of the Veteran's left foot was unremarkable, with no fractures, dislocations, or subluxations noted.  

In July 2015, a VA examiner noted the Veteran's complaints that she experienced pain in her left foot if she wore high-heeled shoes or flip-flops, or if she went climbing.  The Veteran reported that she could not stand very long during flare-ups of pain.  The Veteran reported pain on physical examination and disturbance of locomotion.  The Veteran reported having tenderness to palpation of the distal first metatarsal on the plantar surface.  No callouses were noted.  Diagnostic testing revealed no evidence of degenerative or traumatic arthritis.  Upon consideration of these findings and review of the Veteran's medical records, the examiner found the Veteran's complaints of foot pain and the examination findings not to be consistent with residuals of a fracture of the fifth left metatarsal.  The examiner concluded that the Veteran did not suffer from residuals of her July 2006 fracture of the left foot.

The Board finds that the weight of the evidence of record does not support a finding that the Veteran has shown residuals of a July 2006 fracture of the foot at any time since she filed her claim for service connection in September 2006.  The Veteran has not sought medical treatment for her alleged foot disability since October 2006, at which time she complained only of a "little pain."  While an April 2012 private physician, in conjunction with a questionnaire, noted that the Veteran complained of symptoms such as pain and stiffness, a 2015 VA examiner found that such symptoms could not be attributed to residuals of a fracture of the fifth left metatarsal.  Furthermore, the Board notes that radiological testing performed since the Veteran's September 2006 claim has been unremarkable.  

In sum, while the Board acknowledges that the Veteran may complain of symptoms such as left foot pain, VA does not generally grant service connection for symptoms of pain alone without an identified basis for those symptoms.  In other words, VA needs to identify a disability, not symptoms of a disability.  In this case, though the Veteran fractured her foot in July 2006, the weight of the medical evidence of record has not shown that the Veteran has suffered from residuals of this fracture during the period on appeal.  

The Board acknowledges that the Veteran is competent to testify as to the symptoms that she experiences such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that she currently experiences rise to the level of a "disability" for VA purposes or are otherwise attributable to residuals of a fracture of the left foot.  Thus, while the Veteran may experience certain symptoms, her statements are not sufficient to establish the presence of residuals of a fracture of the left foot at this time, particularly given the conclusion of the VA examiner that such symptoms were not attributable to such injury.  

Even, however, if the Board were to find that the Veteran has indeed shown residuals of a left foot fracture during the appeals period, the Veteran's claim would still fail on both a direct and secondary basis.  

With respect to a claim of entitlement to service connection on a direct basis, the Veteran's service treatment records are silent for complaints, treatment, or diagnosis relating to a fracture of the left foot.  In May 2002 and January 2005 interval medical histories, the Veteran denied having had any broken bones.  In a September 2005 Report of Medical Assessment, the Veteran did not mention having had a broken left foot, nor did the health care provider include a history of such injury.  

Following service, March 2006 orthopedic and general medical examinations failed to note any history of fracture to the left foot, and the Veteran did not include residuals of an injury to her left foot in her original claim for service connection for other disabilities.  Instead, the Veteran submitted a claim for service connection for a left foot disability only after her July 2006 motor vehicle accident that resulted in a left foot fracture.  

With that said, in an undated statement, the physician who submitted the April 2012 Disability Benefits Questionnaire stated that the Veteran, in 2004, was involved in a "motorcycle accident with fracture of fifth metatarsus of left foot, and a new episode of fracture of the same bone in August 2006."  Neither one of these observations, the Board notes, is supported by the medical evidence of record; the Veteran's service treatment records show no evidence of an in-service motorcycle accident resulting in injury to the left foot, and the Veteran fractured her left foot in July 2006, not August 2006.

In July 2015, the Veteran stated at her VA examination that she fell in service, causing a fracture of the left fifth metatarsal.  The Veteran stated that the foot improved after wearing a cam walker for an unknown period of time.  The Board finds this statement to lack credibility because the Veteran's service treatment records are entirely silent regarding a left foot fracture, and indeed, the Veteran herself made no mention of such injury at her separation assessment.  Thus, the Board finds that the weight of the credible evidence of record is against a finding that the Veteran suffered an in-service event or injury that later caused her to fracture her left foot, and the Veteran's claim for service connection on a direct basis fails on this basis.

With respect to a claim of entitlement to service connection on a secondary basis, as noted above, the Board has found that the Veteran has not shown the presence of a current disability at any time during the period on appeal.  With that said, the Board further notes that the weight of the evidence of record does not support a finding that the Veteran's service-connected left knee disability in any way caused her July 2006 fracture of her left foot.  

The Board has considered the Veteran's contentions in this regard.  In March 2007, the Veteran stated that she was riding a motor scooter, and when she came to a stop, she attempted to put her foot down on the ground.  The Veteran stated that her left knee gave out, she fell to the left side, and the scooter fell on her left foot, resulting in a fracture.  The Veteran stated that if her left knee had not buckled, she would not have sustained a fracture to her left foot.

The Veteran's March 2007 statements are inconsistent with the contemporaneous statements that she provided to medical care providers treating her left foot fracture.  In her 2006 statements to clinicians, the Veteran made no mention of a buckling left knee leading to a fall, but she instead stated that she did not fall from her scooter at all.  The Veteran stated in 2006 that she twisted her ankle after her scooter fell from an automobile.  The Board finds it to be highly likely that the Veteran would have offered her treating physicians an accurate account of the manner in which she injured her left foot.  Such statements were offered contemporaneously with the accident in question and predated her current claim seeking monetary benefits; the Board thus finds them to be more credible than the Veteran's later statement that the buckling of her left knee led to her left foot fracture.

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for residuals of fracture to the fifth metatarsal joint of the left foot.  As the preponderance of the evidence is against the claim, the claim is denied.  
ORDER

Service connection for numbness of the bilateral lower extremities is denied.

Service connection for CTS of the right upper extremity is denied

Service connection for residuals of a fracture to the fifth metatarsal joint of the left foot is denied.


REMAND

With respect to the Veteran's claim for a clothing allowance, in order to appeal a decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the Veteran or her representative must file a timely notice of disagreement; so long as the issues being appealed are clear, the AOJ by law must then issue a statement of the case; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

In this case, the record (specifically the Veteran's October 2015 notice of disagreement) suggests that a decision denying the Veteran's claim for a clothing allowance was issued in September 2015.  Assuming that a decision was indeed issued in September 2015, a statement of the case does not appear to have been issued, and it is therefore proper to remand this claim to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

To the extent that the Veteran's October 2015 notice of disagreement indeed represents a timely disagreement with a rating decision denying her claim for a clothing allowance, readjudicate the claim.  If the benefits sought cannot be granted, a statement of the case should be issued in accordance with applicable law and regulations.  The Veteran and her representative should be informed of the period of time within which she must file a substantive appeal to perfect her appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If no rating action was taken in September 2015, adjudicate a claim for a clothing allowance.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


